April 18, 2013 VIA EDGAR TRANSMISSION Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn.: Jessica Barberich,Assistant Chief Accountant-Division of Corporation Finance Re: Elbit Imaging Ltd. Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 25, 2012 File No. 000-28996 Dear Ms. Barberich: We are writing in response to the comments of the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter dated March 15, 2013, regarding the Annual Report on Form 20-F for the fiscal year ended December 31, 2011 (file number 000-28996) of Elbit Imaging Ltd. (the “Company” or “we”), filed with the Commission on April 25, 2012 (the “Form 20-F”). For reference purposes the Staff’s comments have been reproduced herein in bold-face type, followed by the Company’s response. Form 20-Fforfiscalyearended December 31,2011 Item 5. Operating and Financial Reviewand Prospects, page67 A. OperatingResults, page79 1. We note your response to comment 1, including your proposed disclosure.For purposes of clarification, as previously disclosed on pages 81 through 86, your discussion should continue to address each line item in your consolidated statements of income.Your segment discussion should follow that discussion as a supplement to the analysis of your consolidated results; please clarify or revise as necessary.Furthermore, please revise the amounts provided within the proposed disclosure to agree to the data regarding your segments contained within Note 28, and expand your disclosure to discuss the financial expenses which are allocated to each of your reportable segments.Provide us with your proposed disclosure. 2. Please provide further quantification of the items discussed as reasons for the changes in line items; for example, when discussing the increase in costs and expenses of medical systems, disclose the number of systems sold in each year as well as the amount of the expense related to the settlement of the legal claims.Also, as it relates to your commercial centers, please additionally discuss your segment profit or loss on a same store basis and clarify how you determine your same store pool; disclose changes in occupancy and rental rates on a same store basis too, if material.Provide us with your proposed disclosure. Response The staff is respectfully advised that we will revise our disclosure in future filings as set forth below. We did not include in such proposed disclosure a discussion related to our commercial centers on a same store basis, since we classify the commercial centers as "Trading Property" and as a result we do not analyze their operations on this basis (also see our response to comment # 5 as for revenue from operations of the commercial centers being incident to our results). Set forth below is our proposed revised disclosure, comparing the results of operations of 2011 to those of 2010. 2011 compared to 2010 Revenues and Gains Total revenues and gains in 2011 amounted to NIS 1,011 million ($265 million) compared to NIS 1,474 million in 2010. The decrease is mainly attributable to: (I) Non-recurring gain from a "bargain purchase" in 2011 decreased to nil compared to NIS 397 million in 2010. The gain results from the acquisition of 48% in EDT during June 2010. This gain represented the difference between the fair value of EDT's net identifiable assets and the aggregate value of the consideration paid. (II) Gain from a sale of real estate assets decreased to nil compared to NIS 199 million in 2010, as a result of the sale of three hotels in London, U.K. in December 2010. Offset by gain in 2011 from change of shareholding in investee in the U.S. operation in the amount of NIS 15 million ($4 million) compared to nil in 2010. 2 (III) Revenues from shopping and entertainment centers increased to NIS 115 million ($30 million) in 2011 compared to NIS 103 million in 2010, as a result of the operation of five commercial centers in 2011, four of which operated throughout the year, compared to the operation of four commercial centers in 2010, two of which operated throughout the year. The increase in revenues was also affected by the increase in the average occupancy rates from 52%-84% in 2010 to 78%-90% in 2011. (IV) Gain from fair value adjustment of investment property increased to NIS 101 million ($26 million) in 2011 compared to NIS 40 million in 2010. This increase mainly reflects the revaluation of EDT's assets for a twelve-month period in 2011 compared to half a year in 2010. (V) Revenues from investment property rental income increased to NIS 255 million ($67 million) in 2011 compared to NIS 122 million in 2010. The increase was mainly attributable to the operation of the yielding properties in the U.S. throughout the year compared to the half-year operation of the centers in 2010 and slightly to the growth in occupancy throughout the year. (VI) Revenues from hotel operations and management decreased to NIS 287 million ($75 million) in 2011 compared to NIS 404 million in 2010. The decrease was mainly attributable to the sale of the hotels in London in December 2010 as aforementioned. This decrease is partially set off by an increase in the revenues from our hotels in the Netherlands, Belgium and Romania. The average occupancy rate in these hotels was 73% in 2010 and in 2011, but the Average Room Rate Increased from Euro 95 in 2010 to Euro 100 in 2011 for an average number of rooms of 1,678 in 2010 and 1,750 in 2011. (VII) Revenues from the sale of medical systems (InSightec) increased to NIS 53 million ($14 million) in 2011 compared to NIS 34 million in 2010. The increase was mainly attributable to the number of systems sold. In 2011 InSightec sold 12 systems and 3 modules compared to 7 systems and 2 modules sold in 2010. (VIII) Revenues from the sale of fashion retail and other increased to NIS 185 million ($48 million) in 2011 compared to NIS 175 million in 2010. The increase was mainly attributable to the operation of four additional GAP stores, which opened during 2010. 3 Expenses and losses Our expenses and losses in 2011 amounted to NIS 1,182 million ($309 million) compared to NIS 1,400 million in 2010. Set forth below is an analysis of our expenses and losses: (I) Expenses of commercial centers increased to NIS 160 million ($42 million) in 2011 compared to NIS 157 million in 2010. (II) Cost of investment property increased to NIS 112 million ($29 million) in 2011 compared to NIS 51 million in 2010. The increase resulted from the increase in the revenues as aforementioned. (III) Cost of hotel operations and management decreased to NIS 241 million ($63 million) in 2011 compared to NIS 341 million in 2010. The decrease was mainly attributable to the sale of the hotels in London in December 2010 as aforementioned. (IV) Cost and expenses of medical systems increased to NIS 101 million ($26 million) in 2011 compared to NIS 64 million in 2010. The increase was mainly attributable to the settlement of legal claims and related expenses during 2011 in an amount of NIS 37 million ($10 million). (V) Cost of fashion retail and other increased to NIS 212 million ($55 million) in 2011 compared to NIS 198 million in 2010. The increase resulted from the increase in the revenues as aforementioned. (VI) Expenses of research and development increased to NIS 63 million ($16 million) in 2011 compared to NIS 59 million in 2010. The increase was mainly attributable to InSightec's activity. (VII) General and administrative expenses decreased to NIS 62 million ($16 million) in 2011 compared to NIS 65 million in 2010. General and administrative expenses offset non-cash expenses amounted to NIS 37 million ($10 million) in 2011 compared to NIS 49 million in 2010. The decrease in cash expenses was mainly attributable to increasing efficiency during 2011 in payroll expenses and other expenses in the amount of NIS 12 million. 4 (VIII) Financial expenses, net decreased to NIS 257 million ($67 million) in 2011 compared to NIS 364 million in 2010. Such amount includes (a) interest and CPI linked borrowings in the amount of NIS 577 million compared to NIS 465 million in 2010; (b) gain from buy back of debentures in the amount of NIS 64 million in 2011 (there were no debenture buy backs in 2010); offset by financial expenses capitalized to qualified assets in the amount of NIS 198 million in 2011 compared to NIS 164 million in 2010. The increase in interest and CPI linked borrowings in the amount of NIS 577 million in 2011 compared to NIS 465 million in 2010 is mainly attributable to: (i) an increase in interest expenses on loans in the net amount of NIS 42 million mainly due to an increase in bank loans attributed to the USA operation which was purchased only in June 2010, an increase in bank loans as a result of progressing in the construction of new commercial centers offset by a decrease of loans attributable to our hotel operations as a result of selling the London hotels in December 2010,(ii) a net increase of NIS 28 million in interest expenses as a result of an increase in the principal amount of our and PC's debentures issued during 2011; and (iii) an increase of NIS 22 million attributable to an increase in the Israeli consumer price index to which our and part of PC's debentures are linked (2.53% in2011 compared to 2.28% in 2010). (IX) Financial income increased to NIS 66 million ($17 million) in 2011 compared to NIS 41 million in 2010. Such increase was attributable mainly to decrease in exchange rate differences which in 2010 amounted to a loss of NIS 18 million compared to a gain of NIS 1 million in 2011. The loss in 2010 is mainly attributable to our deposits in Euro and U.S. dollars which decreased as a result of the devaluation of the Euro and the U.S. dollar against the NIS. (X) Income from changes in fair value of financial instruments amounted to NIS 278 million ($73 million) in 2011 compared to loss of NIS 50 million in 2010. This increase was mainly attributable to the following: (i) Gain from changes in fair value of financial instruments (measured at fair value through profit and loss (mainly PC's notes)) amounted to NIS 356 million ($93 million) in 2011 compared to a loss of NIS 234 million in 2010; (ii) Loss from change in fair value of derivatives and embedded derivative (mainly swap transactions) executed by PC in respect of its notes amounted to NIS 63 million ($16 million) in 2011 compared to gain in the amount of NIS 165 million in 2010; 5 (XI) Impairment and other expenses, net, increased to NIS 310 million ($81 million) in 2011 compared to NIS 85 million in 2010. The increase was attributable to the impairment in PC's trading property in Eastern Europe in the amount of NIS 283 million ($74 million) in 2011 compared to NIS 44 million in 2010. As a result of the foregoing factors, we recognized loss before tax expenses in the total amount of NIS 170 million ($45 million) compared to profit in the amount of NIS 74 million in 2010. Tax expenses amounted to NIS 87 million ($23 million) in 2011 compared to NIS 5 million in 2010. The increase in tax expenses is attributable mainly to timing differences related to our operations in the U.S. and to PC's debentures measured at fair value through profit and loss. The above resulted in loss from continuing operations in the amount of NIS 257 million ($67 million) in 2011 compared to income of NIS 69 million in 2010. Profit from discontinued operations, net, amounted to NIS 10 million ($2.5 million) in 2011 compared to NIS 4 million in 2010. The above resulted in a loss of NIS 247 million ($65 million) in 2011, of which a loss of NIS 265 million ($69 million) is attributable to our equity holders and a profit of NIS 18 million ($5 million) was attributable to the non-controlling interest. The net profit in 2010 includes NIS 62 million attributable to our equity holders and NIS 11 million attributable to the non-controlling interest. The following table provides supplemental information of our results of operations per segment, for the year ended December 31, 2011 (in NIS million): Segment Investment Property Hotels Commercial Centers Medical Industries Fashion Apparel Residential and Other Total Revenues 53 5 Gain from changes of shareholdings in investee 15 Gain from fair value adjustment Costs and expenses 5 Research and development expenses 63 63 Financial expenses (income), net 94 37 34 (1 ) 3 - Other expenses (income), net 4 ) 2 2 36 Share in losses of associates , net (1
